   Case 2:10-md-02179-CJB-DPC Document 27186 Filed 08/05/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 In Re: Oil Spill by the Oil Rig               *          MDL 2179
 “Deepwater Horizon” in the Gulf
 of Mexico, on April 20, 2010                  *          SECTION: J(2)

  Applies to:                                  *          JUDGE BARBIER
  No. 16-06585, Global Disaster
  Recovery & Rebuilding Servs.,                *          MAG. JUDGE CURRAULT
  LLC v. BP Expl. & Prod., Inc., et
  al.

                                 ORDER & REASONS

         Before the Court is BP’s Motion for Summary Judgment against the claims of

Global Disaster Recovery & Rebuilding Services, LLC (“Global Disaster”) (Rec. Doc.

27050), as well as Global Disaster’s response (Rec. Doc. 27100) and BP’s reply (Rec.

Doc. 27113). Having considered the parties’ arguments, the record, and the applicable

law, the Court grants summary judgment in favor of BP for the reasons set forth

below.

                                   I.     BACKGROUND

         Plaintiff, Global Disaster, is a one-employee disaster recovery services provider

owned by Billy Burkette. Prior to the oil spill, Global Disaster entered into a contract

with Airware, LLC (“Airware”) pursuant to which Global Disaster would crush

concrete that Airware owned (“ the Airware Contract”). Allegedly as a result of the

oil spill, Airware could not pay Global Disaster for its concrete-crushing services. To

resolve the dispute arising from this breach, Airware agreed to transfer ownership of

the concrete to Global Disaster. Global Disaster claims that BP is liable to it for the

$14 million it would have earned under the Airware Contract had Airware fully

performed.
   Case 2:10-md-02179-CJB-DPC Document 27186 Filed 08/05/21 Page 2 of 9




      After the Airware Contract fell apart, a company named Robins Seafood

allegedly verbally agreed to purchase 1.5 million cubic yards of crushed concrete from

Global Disaster, provided certain government approvals were first obtained (“Robins

Seafood Contract”). Global Disaster claims that it lost this contract because the U.S.

Coast Guard, under BP’s control, took over the Port of St. Bernard, which is where

the concrete was stored. Global Disaster contends that BP is liable to it for the $67.5

million it would have earned under the Robins Seafood Contract.

      Apart from the concrete contracts, Global Disaster also alleges that it secured

the exclusive right to distribute Aqua N-Cap, a polymer sediment filtration

technology used to remediate and clean up oil spills on water or solid surfaces,

through an oral understanding with Aqua N-Cap’s manufacturer, Remediation

Technologies & Applications Systems (“RTASCo”). Pursuant to this agreement,

RTASCo would pay Global Disaster a commission of $2.50 for each pound of Aqua N-

Cap sold to BP. However, the agreement with RTASCo was “contingent on [Global

Disaster] securing a purchase order from BP.” (Pl.’s Stmt. of Facts ¶ 26, Rec. Doc.

27100-1). Global Disaster engaged in negotiations with BP concerning the use of Aqua

N-Cap to clean up the spill, but BP elected to use another product. Global Disaster

claims that BP owes it the commission it would have received from RTASCo if BP

had purchased Aqua N-Cap, which it calculates to be $10 million. (Pl.’s Opp’n Br. at

14, Rec. Doc. 27100-6). While not entirely clear, Global Disaster may also seek other,

unspecified “damages relating to its alleged efforts to procure” Aqua N-Cap. (Pl.’s

Stmt. of Facts ¶ 22, Rec. Doc. 27100-1Id. ¶ 22).

      Finally, Global Disaster allegedly engaged in oral discussions with
                                          2
    Case 2:10-md-02179-CJB-DPC Document 27186 Filed 08/05/21 Page 3 of 9




unidentified BP personnel to procure other unspecified goods and services. Although

BP specified that any order would be issued in writing, Global Disaster allegedly

expended time and resources attempting to locate goods and services for BP. Global

Disaster complains that BP ultimately procured these goods and services from other

contractors or directly from manufacturers. Global Disaster asserts that it is owed

20% of the cost of goods and services BP procured through other sources. This amount

is based on “Burkette’s understanding . . . that BP had a preset contract rate of 20%

as a profit margin on top of the costs of goods and services for procurement services.”

(Id. ¶ 37).

       Global Disaster opted out of the Deepwater Horizon Economic and Property

Damages Settlement and then filed a lawsuit against BP. (Compl., No. 16-6585 &

Exhibits, Rec. Docs. 1, 1-5). Global Disaster has proceeded through Pretrial Orders

60, 65, 67, and 69. BP now moves for summary judgment against Global Disaster’s

claims.

                               II.    LEGAL STANDARD

       Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th
                                           3
    Case 2:10-md-02179-CJB-DPC Document 27186 Filed 08/05/21 Page 4 of 9




Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

       If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

entitle it to a directed verdict if the evidence went uncontroverted at trial.” Int’l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991) (internal

citations omitted). The nonmoving party can then defeat the motion by either

countering with sufficient evidence of its own, or “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to return a

verdict in favor of the moving party.” Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by merely pointing

out that the evidence in the record is insufficient with respect to an essential element

of the nonmoving party’s claim. See Celotex, 477 U.S. at 325. The burden then shifts

to the nonmoving party, who must, by submitting or referring to evidence, set out

specific facts showing that a genuine issue exists. See id. at 324. The nonmovant may

not rest upon the pleadings but must identify specific facts that establish a genuine

issue for trial. See, e.g., id. at 325; Little, 37 F.3d at 1075.




                                              4
    Case 2:10-md-02179-CJB-DPC Document 27186 Filed 08/05/21 Page 5 of 9




                                       III.    DISCUSSION

       A.      Airware Contract

       Global Disaster claims that BP is liable to it under the Oil Pollution Act of 1990

(“OPA”) for the loss of its contract with Airware to crush concrete. OPA makes a

responsible party—here, BP—strictly liable for certain damages that result from an

oil spill. 33 U.S.C. § 2702; In re Settoon Towing, L.L.C., 859 F.3d 340, 344 (5th Cir.

2017). This includes “[d]amages equal to loss of profits or impairment of earning

capacity due to the injury, destruction, or loss of real property, personal property, or

natural resources.” 33 U.S.C. § 2702(b)(2)(E).

       BP is entitled to summary judgment against this claim for two reasons. First,

Global Disaster provides no admissible evidence that Airware was unable to fulfill its

obligation because of the oil spill. Global Disaster relies solely on Burkette’s

deposition where he testified that “the story that was told to me, which I cannot

confirm nor deny[,] . . . by Terry Williams [Airware’s president] . . . is that BP basically

impacted [Airware’s] business to where he was unable to cover his cost by this

contractual agreement.” (2/2/21 Burkette Depo. at 49:4-10, Rec. Doc. 27100-7).

Airware’s president’s statements to Burkette are inadmissible hearsay, and Global

Disaster does not argue that this evidence could be presented in an admissible form.

See Fed. R. Civ. P. 56(c)(2).1 Thus, Global Disaster has failed to submit evidence

sufficient for this claim to survive summary judgment.



1Burkette’s statement that he “cannot confirm nor deny” what he was allegedly told suggests that this
evidence in fact cannot be presented in a form that would be admissible at trial. Furthermore, putting
aside the issue of admissibility, it is not clear what is meant by “BP basically impacted [Airware’s]
business.” BP could negatively impact a business in all sorts of ways that may have nothing to do with
the oil spill. The statement is so vague that it alone cannot establish causation under OPA.
                                                     5
    Case 2:10-md-02179-CJB-DPC Document 27186 Filed 08/05/21 Page 6 of 9




       Second, Global Disaster admits that Airware resolved its contractual breach

by deeding the concrete to Global Disaster. (Pl.’s Stmt. of Material Facts ¶ 16, Rec.

Doc. 27100-1). Global Disaster alleges that the contract to crush the concrete for

Airware was worth $14 million. Global Disaster also alleges that its subsequent

contract with Robins Seafood to crush the concrete received from Airware was worth

$67.5 million. Based on these values, Global Disaster’s allegations make clear that it

was made more than whole by Airware.

       B.      Robins Seafood Contract

       Global Disaster’s second claim under OPA arises from the alleged loss of its

$67.5 million contract with Robins Seafood to crush concrete.2 This claim also fails

for two reasons. First, Global Disaster cannot prove that the Robins Seafood Contract

existed. Louisiana law3 requires that any contract valued at $500 or more be proved

by at least one witness and other corroborating evidence. La. Civ. Code art. 1846.

Although a plaintiff may serve as his own witness, the corroborating evidence must

come from another source. Hodson v. Daron Cavaness Builder, Inc., 2017-1235 (La.

App. 1 Cir. 2/27/18), 243 So. 3d 597, 600. The Robins Seafood Contract was not in

writing, and Global Disaster has provided no other corroborating evidence that it

existed. Accordingly, this claim cannot survive summary judgment.

       Second, Global Disaster admits that this alleged contract was conditioned upon

Burkette convincing the State of Louisiana to approve the use of the crushed concrete.



2 It appears that some portion of the $67.5 million allegedly owed under this contract would have gone
to a separate entity owned by Burkette. This is irrelevant for present purposes.
3 BP argues, and Global Disaster does not dispute, that Louisiana law governs this issue. The Court

therefore assumes that it does.
                                                    6
   Case 2:10-md-02179-CJB-DPC Document 27186 Filed 08/05/21 Page 7 of 9




(2/2/21 Burkette Depo. at 50:9-12, Rec. Doc. 27100-7). However, there is no evidence

that this approval was ever obtained. Courts generally reject allegations of lost profit

as too speculative where the profits were contingent on obtaining government

approval. See, e.g., Peaker Energy Grp., LLC v. Cargill, Inc., No. 14-2106, 2016 WL

7491851, at *1 (E.D. La. Dec. 30, 2016), aff’d, 706 F. App’x 191 (5th Cir. 2017)

(declining to award lost profits, in part, because plaintiff had yet to secure

government permits); Alphamed Pharm. Corp. v. Arriva Pharm., Inc., 432 F. Supp.

2d 1319, 1344-45, -49 (S.D. Fla. 2006), aff’d, 294 F. App’x 501 (11th Cir. 2008)

(denying lost profits where FDA approval had not been obtained to market a new

product). Therefore, the Court finds that Global Disaster may not recover for this

claim because it was contingent upon government approval that was not obtained.

      C.     Procurement of Aqua N-Cap

      Global Disaster asserts that RTASCo orally agreed to grant it the exclusive

right to distribute RTASCo’s product, Aqua N-Cap, which could be used to clean up

the oil spill. Global Disaster further asserts that someone with BP orally

communicated to Burkette that BP intended to buy 4 million pounds of Aqua N-Cap,

although Burkette cannot remember who told him this. (Pl.’s Stmt. of Facts ¶¶ 31,

28, Rec. Doc. 27100-1). Global Disaster claims that, pursuant to the agreement with

RTASCo, Global Disaster would have received commissions totaling $10 million if BP

purchased Aqua N-Cap.

      This claim suffers from multiple defects. Crucially, the oral agreement with

RTASCo was, as Global Disaster admits, “contingent on securing a purchase order

from BP.” (Pl.’s Stmt. of Facts ¶ 26, Rec. Doc. 27100-1). No purchase order was ever
                                           7
   Case 2:10-md-02179-CJB-DPC Document 27186 Filed 08/05/21 Page 8 of 9




secured. Global Disaster similarly admits that “the parties never negotiated or agreed

upon a price and that BP personnel informed Mr. Burkette that any commitment to

purchase Aqua N-Cap was contingent upon a determination by BP that locations to

which Aqua N-Cap would be delivered had the need for the product, capacity to take

delivery, and adequate equipment to deploy the product.” (Pl.’s Stmt. of Fact ¶ 28,

Rec. Doc. 27100-1) (cleaned up). In fact, Burkette testified that Jacqueline Michel,

who worked for BP, told Burkette that BP would not purchase Aqua N-Cap. (Id. at ¶

34). Consequently, RTASCo plainly did not owe Global Disaster any commission,

meaning that BP is in no way liable for this amount either.

      Global Disaster also “seeks damages relating to its alleged efforts to procure”

Aqua N-Cap. (Id. ¶ 22). To the extent the damages Global Disaster refers to are

something other than the commissions just discussed, Global Disaster does not

describe what those damages are.

      Global Disaster attempts to couch this claim as one for fraudulent

concealment, but the Court fails to understand how that makes it viable. Global

Disaster argues that the reason BP did not want to use Aqua N-Cap is because that

product would reveal how much oil had discharged. However, the fact remains that

BP neither purchased nor agreed to purchase any amount of Aqua N-Cap. Global

Disaster cites no case that permitted a plaintiff to recover under circumstances

similar to those presented here.

      D.     Procurement of Other Goods and Services

      Global Disaster asserts it is entitled to a commission of 20% of the cost of goods

and services BP ultimately procured from other sources. However, there is no
                                           8
   Case 2:10-md-02179-CJB-DPC Document 27186 Filed 08/05/21 Page 9 of 9




evidence that BP ever agreed to pay Global Disaster a 20% commission. Moreover,

Global Disaster has not identified what goods or services BP purportedly agreed to

procure through Global Disaster, what BP wrongfully procured through other

sources, the quantities of those goods or services, or the costs of those goods or

services. This claim does not get off the ground.

                                 IV.    CONCLUSION

      Accordingly,

      IT IS ORDERED that BP’s Motion for Summary Judgment (Rec. Doc. 27050)

against Global Disaster is GRANTED.

      IT IS FURTHER ORDERED that Global Disaster’s claims against BP in

member case no. 16-06585 are hereby DISMISSED with prejudice.

      New Orleans, Louisiana, this 5th day of August, 2021.



                                               __________________________________
                                               Carl J. Barbier
                                               United States District Judge




Note to Clerk: File in 10-md-2179 and 16-06585.




                                           9
